                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    United States of America,                          Case No. 21-cr-30 (DWF/TNL)

                        Plaintiff,

    v.                                                             ORDER

    Jess Robert Bohlman,

                        Defendant.


         This matter comes before the Court on Defendant Jess Robert Bohlman’s Motion

for Continuance of Motion Hearing. (ECF No. 31.) Defendant has also filed a Statement

of Facts in Support of Exclusion of Time Under the Speedy Trial Act. (ECF No. 34.)

Defendant requests a continuance of the May 7, 2021 criminal motions hearing as his

counsel is unavailable. (ECF No. 31 at 1.) Defendant, noting the scheduling conflict, also

stated that he would like his counsel to have “sufficient time to investigate and prepare”

for the criminal motions hearing. (ECF No. 34 at 1.) The Government has no objection to

the requested continuance. (ECF No. 31 at 1.)

         Additionally, beginning on March 13, 2020, and continuing thereafter, the

Honorable John R. Tunheim, Chief District Judge for the United States District Court for

the District of Minnesota, has issued a series of General Orders in connection with the

COVID-19 pandemic, addressing, among other things, criminal proceedings and trials. 1



1
   All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.

                                             1
On April 29, 2021, Chief Judge Tunheim entered General Order No. 28, which allows

limited in-person proceedings to start on May 3, 2021, for defendants who decline to

consent to conducting the proceeding using videoconferencing, or telephone conferencing

if videoconferencing is not reasonably available. See generally In re: Updated Guidance

to Court Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order

No. 28 (D. Minn. Apr. 29, 2021). General Order No. 28 states that because only limited

in-person proceedings may be held each day, criminal proceedings may be continued until

the date that the criminal proceeding takes place.

         General Order No. 28 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings

will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. 2 General Order No. 28 further provides that the presiding judge

will enter orders in individual cases to extend deadlines and exclude time under the Speedy

Trial Act to address delays attributable to COVID-19.

         General Order No. 28, which is hereby incorporated by reference, was implemented

based on: (1) the President declaring a national state of emergency in response to COVID-

19 on March 13, 2020, and the President publishing formal notice in the Federal Register

continuing the national emergency concerning the COVID-19 pandemic on February 26,

2021; (2) the Governor of the State of Minnesota declaring a peacetime emergency to


2
  See also General Order No. 27, which went into effect on March 25, 2021. General Order No. 27 vacated General
Order No. 24 and extended the Court’s authorization to conduct certain criminal proceedings via video or telephone
conference pursuant to the CARES Act “[b]ecause the emergency created by the COVID-19 outbreak continues to
materially affect the functioning of court operations in the District of Minnesota.” In re: Updated Guidance to Court
Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order No. 27 (D. Minn. Mar. 24, 2021).

                                                         2
coordinate strategy to protect Minnesotans from COVID-19 and the extension of that

emergency declaration; (3) the Governor of the State of Minnesota issuing a series of

emergency executive orders imposing certain restrictions on Minnesota residents to

prevent and respond to COVID-19; (4) the COVID-19 restrictions imposed by local

detention facilities that impact the abilities of pretrial detainees to consult with legal

counsel and appear in-person at a U.S. Courthouse; (5) the Bureau of Prisons imposing

modified operations; (6) Minnesota continuing to be an area of risk for further COVID-19

spread and concerns about the potential increased transmissibility of emerging strains of

the COVID-19 virus; and (7) the interests of the health of courtroom participants and court

staff, the constitutional rights of criminal defendants, the ability to conduct certain criminal

proceedings via videoconference or telephone conference under the CARES Act, and the

public’s interest in and the Court’s duty to ensure the effective and expeditious

administration of justice. Specifically, Order No. 28 states the following concerning the

Speedy Trial Act:

              If the proceeding must be continued, the Court finds that the
              time of the continuances implemented by this order will be
              excluded under the Speedy Trial Act, as the Court specifically
              finds that the ends of justice are served by ordering the
              continuances and outweigh the best interests of the public and
              of the criminal defendants under 18 U.S.C. § 3161(h)(7)(A).
              Absent further order of the Court or any individual judge, the
              period of exclusion shall be from March 17, 2020, or the date
              of the indictment, whichever is later, to the date that the
              criminal proceeding takes place. The Court may extend the
              period of exclusion as circumstances may warrant.

       The Court previously inquired whether Defendant consented to conducting the

criminal motions hearing using videoconferencing. (ECF No. 19 at 2; see generally ECF

                                               3
No. 14.)    Defendant has indicated through counsel that he does not consent to

videoconferencing for the criminal motions hearing. (ECF No. 27.)

       For the reasons addressed in General Order No. 28 and the well-documented

concerns regarding COVID-19, and consistent with the health and safety protocols of

this Court and the facility in which Defendant is detained, the criminal motions

hearing scheduled for May 7, 2021 is continued and shall now take place before

Magistrate Judge Tony N. Leung on June 9, 2021, at 1:00 p.m., in the Devitt

Courtroom of the Warren E. Burger Federal Building and U.S. Courthouse, 316

North Robert Street, ST. PAUL, MN 55101.

       Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public and Defendant in a speedy

trial and such continuance is necessary to allow for the appearance of defense counsel and

to give him sufficient time to prepare for the hearing. Additionally, for the reasons

addressed in General Order Nos. 27 and 28 and the well-documented concerns regarding

COVID-19, the Court specifically finds that the ends of justice served by ordering this

continuance outweigh the best interests of the public and Defendant’s right to a speedy trial

under 18 U.S.C. § 3161(h)(7)(A). In addition, under 18 U.S.C. § 3161(h)(7)(B)(i), the

Court finds that a miscarriage of justice would result if time were not excluded under these

unique circumstances.

       Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

       1. Defendant’s Motion for Continuance of Motion Hearing (ECF No. 31) is

                                             4
        GRANTED.

     2. The period of time from May 5 through June 9, 2021, shall be excluded from
        Speedy Trial Act computations in this case.

     3. The criminal motions hearing is continued to June 9, 2021, at 1:00 p.m., in the
        Devitt Courtroom of the Warren E. Burger Federal Building and U.S.
        Courthouse, 316 North Robert Street, SAINT PAUL, Minnesota 55101.

     4. TRIAL:

        All voir dire questions and jury instructions must be submitted to District Judge
        Donovan W. Frank on or before September 3, 2021.

        This case must commence trial on September 13, 2021, at 9:00 a.m. before
        District Judge Frank in Courtroom 7C, Warren E. Burger Federal Building and
        U.S. Courthouse, 316 North Robert Street, SAINT PAUL, Minnesota.


Dated: May 12 , 2021                                 s/Tony N. Leung
                                              Tony N. Leung
                                              United States Magistrate Judge
                                              District of Minnesota

                                              United States v. Bohlman
                                              Case No. 21-cr-30 (DWF/TNL)




                                          5
